           Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.1 Page 1 of 17
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou T                                                     NOV - 5 2019
                                                                     for the
                                                         Southern District of California                   CLERK us DI Sl r-uc·i COURT
                                                                                                        SOUTHEHN DI STRI CT Of' CALIFORN IA
                                                                                                        BY                          DEPUTY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                               Case No.
black Samsung S10, IMEI # 355326/10/003270/5 serial
                                                                        )
                                                                        )
                                                                        )
                                                                                                19MJ4906
number R28M135 R47D, in the custody of NOAA OLE,
           610 Ash St, Ste 1103, SD, CA                                 )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A
located in the             Southern               District of               California           , there is now concealed (identify the
                   - - - - - - -~                               - - - -- - - - - - - -
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 USC 554                                 Illegal Exportation of Merchandise



          The application is based on these facts:



           ~ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ __ _                          ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                         -~ JJ~c~
                                                                                                Applicant 's signature

                                                                                     Michelle Zetwo, Special Agent, NOAA OLE
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                  Judge 's signature

City and state: San Diego, California                                              Hon. Allison H. Goddard, US Magistrate Judge
                                                                                               Printed name and title
  Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.2 Page 2 of 17




                               Attachment A


The property to be searched is a black Samsung cellular telephone model S 10,

IMEI# 355326/10/003270/5 and serial number R28M135R47D. The cellular

telephone is currently in the possession of the National Oceanic and Atmospheric

Administration, Office of Law Enforcement, 610 Ash Street, Suite 1103, San

Diego, California.
  Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.3 Page 3 of 17




                           ATTACHMENT B

     The following evidence to be searched for and seized is limited to
evidence of violations of Title 18 U.S.C § 554 for the period from June 1,
2017, to present:

     1.     Communications, records, or data including but not limited to
emails, text messages, photographs, audio files, videos, or location data:


           a.    tending to indicate efforts to import, export, purchase,
                 sell, transport and/ or ship coral and aquarium fish,
                 including related financial information;

           b.    images of coral and/or aquarium fish;

           c.    tending to indicate knowledge of the legal requirements
                 for the purchase, sale, transport, shipment, import and
                 export of coral and/or aquarium fish and knowledge of
                 the requirements of and status of wildlife protected by
                 the Convention on International Trade in Endangered
                 Species;

           d.    tending to identify other facilities, storage devices, or
                 services such as email addresses, IP addresses, phone
                 numbers-that may contain electronic evidence tending
                 to indicate efforts to illegally traffic in coral or aquarium
                 fish;

           e.   tending to identify co-conspirators, criminal associates,
                or others involved in illegal trafficking in coral or
                aquarium fish; .
Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.4 Page 4 of 17




         f.   tending to identify travel to or presence at locations
              where coral or aquarium fish was purchased, sold,
              transported, exported and/ or delivered;

         g.   tending to identify the user of, or persons with
              control over or access to, the subject phone; or

         h.   tending to place in context, identify the creator or
              recipient of, or establish the time of creation or
              receipt of communications, records, or data above.
       Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.5 Page 5 of 17




 1

 2                               AFFIDAVIT IN SUPPORT OF
 3                          APPLICATION FOR SEARCH WARRANT

 4   I, Michelle Zetwo, being duly sworn, hereby depose and state as follows:
 5         1.     I am a Special Agent (SA) of the United States Department of Commerce,
 6 National Oceanic and Atmospheric Administration (NOAA), Office of Law Enforcement
 7   (OLE), and have been so employed for approximately 21 years, currently assigned to the
 8 San Diego field office. Prior to my employment as a special agent, I was an enforcement
 9 officer for NOAA in Oregon for one year, inspecting commercial fishing vessels and
10   enforcing federal fisheries laws. Before conducting inspections as an enforcement officer,
11   I worked for NOAA for seven years as an oceanographer at the Atlantic Oceanographic and
12   Meteorological Laboratories in Miami, Florida, performing chemical analysis of the marine
13   atmosphere and sediment analysis. I have a B.S. in Marine Science and Biology from the
14   University of Miami (Florida) and a Master of Science in Ocean Science from Nova
15   Southeastern University in Fort Lauderdale.
16         2.     I have completed the basic Criminal Investigator Training Program at the
1 7 Federal Law Enforcement Training Center in Glynco, Georgia, as well as advanced training
18   in interviewing techniques and a law enforcement Spanish language course. I also receive
19   annual training regarding recent changes in federal laws and regulations. I have provided
20   training in fisheries investigations techniques to foreign law enforcement officials in
21   Panama.     Since approximately 2012, I have been attending international fisheries
2 2 enforcement meetings between the United States and Mexico as a representative of NOAA
23   law enforcement.      I have conducted numerous wildlife investigations during my
24   employment as a special agent and I have participated in the execution of multiple search
25   warrants relating to violations of state and federal wildlife and fisheries laws.
26
           3.     This affidavit is in support of an application by the United States of
27
     America for a search warrant to search the cellular telephone found in the possession
28
     of Jose CUPIDO (hereinafter "the subject phone") as he was arrested entering the
       Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.6 Page 6 of 17




 1   United States from Mexico. I seek authority to search the subject phone, a Samsung
 2   cellular telephone model Sl0, IMEI# 355326/10/003270/5, serial number R28M135
 3   R47D, possessed by Jose CUPIDO for items, for the period from June 1, 2017 to the
 4   present, more fully described in Attachment B, for evidence, fruits , and

 5   instrumentalities of violations of federal criminal law, namely, Title 18, United States

 6   Code, Section 554 which prohibits the smuggling of goods which are being exported

 7
     from the United States.

 8
           4.     The facts set forth in this affidavit are based on my own personal knowledge,

 9
     including information gained through my training and experience and knowledge obtained

10
     from other individuals during this investigation, including other law enforcement officers

11
     and agents. Because this affidavit is submitted for the limited purpose of establishing

12
     probable cause in support of the application for a search warrant, it does not set forth each

13   fact that I, or others, have learned during this investigation.
                                 APPLICABLE U.S. LAWS
14
           5.     Section 554 of Title 18 of the United States Code prohibits the fraudulent or
15
     knowing exportation of merchandise from the United States contrary to any U.S. law or
16
     regulation (provided that there is a statute specifying that a violation of the regulation is a
17
     crime), or in any manner facilitating the transportation, or sale of such merchandise,
18
     knowing it to be intended for export contrary to law.
19
           6.     The Endangered Species Act, Sections 1538(c)(l) and 1540(b)(l) of Title 16
20
     of the United States Code, prohibits engaging in trade in a species covered by the
21
     Convention on International Trade in Endangered Species (CITES) contrary to the
22
     provisions of the agreement. The regulations prohibit the import, export, re-export and
23
     any international trade in a species covered by CITES unless in compliance with the
24
     regulations. 50 C.F.R. §23.13(a). In order to lawfully export a species covered by
25
     CITES, the exporter must obtain, at a minimum, a CITES Export Permit from the U.S.
26
     Fish and Wildlife Service ("FWS"). 50 C.F.R. §§23.20(e) and 23.36. Additional
27

28

     AFFIDAVIT IN SUPPORT OF APPLICATION            2
     FOR SEARCH WARRANT
       Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.7 Page 7 of 17



     paperwork may be required, depending on which CITES Appendix lists the wildlife. The
 1
     United States, the United Kingdom and Australia are all signatories to CITES.
 2
           7.     Import/export licenses from the FWS are required for the commercial
 3
     importation and exportation offish and wildlife, pursuant to 16 U.S.C. §1538(d)(l), and 50
 4
     C.F.R. §14.91. Federal regulations further require that a declaration form (Form 3-177) be
 5
     presented to FWS with each import and export, pursuant to 50 C.F.R. § 14.61 and 50 C.F.R.
 6
     §14.63, respectively. The Form 3-177 requires information to be provided, under penalty
 7
     of perjury, regarding the name and address of the importer and exporter, the FWS
 8
     import/export permit number, the name of the transporter and the Customs broker, and the
 9
     scientific and common name of the species involved, as well as the quantity, value, and
10

11
     country of origin. In addition, to obtain Customs clearance of wildlife exported from the

12
     United States (required for a lawful export), an exporter must provide to FWS all permits

13
     or other documents required by the laws or regulations of any foreign country. 50 C.F.R.

14
     §14.52(c)(3).

15         WILDLIFE PROTECTED BY U.S. LAW

16         8.     Coral are aquatic invertebrates and are members of the class Anthozoa All

17
     hard corals are listed as CITES Appendix II, including Favia and Acropora species. For

18   example, in 1981, black coral (order Antipatharia) was listed on Appendix II of CITES. In

19   1985, stony corals (order Scleractinia), blue corals (Helioporidae), organ pipe corals

20   (Tubiporidae) and fire corals (Milleporidae) were listed on Appendix II of CITES. Lace

21   corals (Stylasteridae) are also listed on Appendix II. Three species of coral ( Canthaarellus

22   noumese, Siderastrea Glynni and Tubastaea floreana) are listed as "endangered" under the

23   Endangered Species Act, 16 U.S.C. § 1538. The species of coral Euphillia paradivisa is

24   listed as "threatened" throughout its range under the Endangered Species Act, 16 U.S.C.

25   §1538. Coral is regulated in the United States as wildlife, for which all of the FWS

26   requirements relating to import/export permits and declarations are applicable. 50 C.F.R.

27   § 10.12. All commercial coral imports and exports are required to be declared to the FWS.

28

     AFFIDAVIT IN SUPPORT OF APPLICATION          3
     FOR SEARCH WARRANT
        Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.8 Page 8 of 17



     The regulatory definition of wildlife includes all forms of wildlife, whether alive or dead,
 1
     and any part, product, egg, or offspring thereof.
 2
            INFORMATION PROVIDED BY AQUA SD EMPLOYEES
 3
            9.    AquaSD is a company located on Clairemont Mesa Boulevard in San Diego,
 4
     which sells coral and other marine life for aquariums. AquaSD is owned by William
 5
     Chang and employs Ramon Wu. On February 7, 2019 Chang and Wu each pled guilty to
 6
     submitting a false record with regard to falsely labeling coral which was then exported
 7
     from the United States to foreign countries such as England and Ireland, in violation of
 8

 9
     Title 16 United States Code §3373(d). As part of their plea agreements, both Chang and

10
     Wu agreed to meet with the investigating agents to provide information on other possible

11
     targets.

12
            10. On February 22, 2019, I participated in a debriefing with Chang and his

13
     counsel at the San Diego United States Attorney's office. Chang advised Jose CUPIDO is

14
     the owner of AquamarTJ, a business in Mexico that sells coral and fish. CUPIDO has

15
     purchased coral from AquaSD and exported the coral to Mexico. Chang said that

16
     CUPIDO buys coral from him at Aqua SD about once per week, puts it in his personal

17   truck, and transports it to Mexico. He said Cupido told him Coast Tropical was

18   CUPIDO's export broker. Chang said CUPIDO may have a warehouse in San Diego, CA.

19          11. Later that day, FWS Special Agent Glenn Yeck performed a search of the FWS

20   database relating to AquamarTJ and CUPIDO. Yeck located no record of AquamarTJ or

21   CUPIDO possessing an FWS Import/Export license, or making any declarations of imports

22   or exports of coral.

23          12. On February 25, 2019, I contacted Mexican Customs Officer Olga Trujano, and

24   requested that she check Mexican Customs database for imports and exports by CUPIDO.

25   Officer Trujano advised that there are no records of imports or exports under the names

26   AquamarTJ, Aquamar Tijuana, or Jose de Jesus CUPIDO Meza. Her email contained

27   information from the database regarding CUPIDO's name which included the following:

28   Jose de Jesus CUPIDO Meza is his full name, the email is listed as

     AFFIDAVIT IN SUPPORT OF APPLICATION           4
     FOR SEARCH WARRANT
        Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.9 Page 9 of 17



     aquamartj@gmail.com, and economic activity is listed as pet retail trade, medications,
 1
     accessories and other products. Officer Trujano said that even though there are no records
 2
     of CUPIDO or his business importing or exporting, he is listed in the database because he
 3
     has a personal "RFC" number (similar to our Social Security number), which is a tax
 4
     identification number to track compliance with tax obligations in Mexico.
 5
        13. I performed an Internet search and found a Facebook page for AquamarTJ
 6
     (www.facebook.com/AquaMartijuana) which shows a photograph of a storefront bearing
 7
     the name "Aquamartj" with wording underneath in Spanish which reads (translated to
 8
     English) accessories, reef, marine and tropical fish.   The Facebook page lists the address
 9

10
     as Mariscal Sucre 70, Benton, Plaza Los Olivos Tijuana, Baja California 22106. The

11
     Facebook website shows photographs of corals and fish. AquamarTJ has an Instagram

12
     account which lists "Reef, Corals, Fish, Sale" under the business name as well as color

13
     pictures of corals and a starfish.

14
        14.     On March 15, 2019, I participated in a debriefing with Ramon Wu and his

15
     counsel at the San Diego United States Attorney's office. Wu said that CUPIDO was a

16
     customer at AquaSD who has a business called AquamarTJ in Mexico. CUPIDO

17
     purchases products approximately one to two times per month at AquaSD and 99% of

18   what CUPIDO buys is coral. Some of the coral species CUPIDO has bought in the past

19   includes Euphillia, Favia, and Acropora species (which are covered by Appendix II of

20
     CITES). Wu said that on February 15, 2019, CUPIDO bought approximately 20-23

21   pieces of coral worth $1,800. Wu found a receipt on his cell phone for this sale to

22   CUPIDO. Wu said CUPIDO called him from the border that day and told Wu he needed

23   a copy of the receipt. Wu sent CUPIDO a copy _o f the receipt to the subject phone. He

24   said that he and CUPIDO normally communicate using a WeChat type web application on
25   their cell phones.

26            15. Wu said CUPIDO normally comes to AquaSD, picks out the coral he wants and

27   transports it in a Toyota Tacoma which Wu believes is CUPIDO's personal truck. Wu has

28

     AFFIDAVIT IN SUPPORT OF APPLICATION           5
     FOR SEARCH WARRANT
          Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.10 Page 10 of 17



     also seen CUPIDO in a commercial truck with a roll up back door. He said the truck did
 1
     not have any business names written on it.
 2
              16. Wu said that approximately one month ago CUPIDO had a conversation with
 3
     him regarding exporting to Mexico and told Wu that he imported coral "legally" to
 4
     Mexico. Wu said CUPIDO told him he uses the export broker Coast Tropical Fish, and the
 5
     contact at the business is Jorge Luna.
 6
              17. Wu said imports to the United States are expensive so CUPIDO and others take
 7
     split shipments, meaning someone imports a quantity of coral to the United States and this
 8

 9
     is split between a few different businesses.

10
              18. On March 18, 2019, Wu's defense counsel provided me with a copy of the

11
     receipt for coral purchased by CUPIDO on February 15, 2019, which Wu described

12
     during his debrief. The receipt listed sixteen items identified by common names for

13
     corals. I performed an Internet search the common names for coral on the list which

14
     corresponded to the following genus names: Euphyllia, Trachyphyllia, Plerogyra,

15
     Cynarina, Acropora, Montipora, Favia, and Echinophyllia. These names are listed as

16   CITES Appendix II on the CITES website.

17            19. I also performed a check of CUPIDO' s border crossing history. United States

18   Customs and Border Protection ("CBP") border crossing history shows that CUPIDO

19   crossed the U.S./Mexico border on February 15, 2019, at 6:08 PM PST.

20            20. On March 21, 2019, I received a copy of CUPIDO's border crossing history and

21   a photograph of CUPIDO at the Otay Mesa Port of Entry on March 4, 2019. The photograph

22   shows a male providing his identification to the CBP officer from a dark colored Toyota

23   pickup truck.

24            21. On May 22, 2019, I received an email from Chang's defense counsel, which

25   contained a large PDF document, which included email order requests for corals made from

26   aquamartj@gmail.com to aquasandiego@gmail.com for the period from January 4, 2016
27   to January 30, 2019.
28   //


     AFFIDAVIT IN SUPPORT OF APPLICATION            6
     FOR SEARCH WARRANT
      Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.11 Page 11 of 17



           PACKAGE SEIZED ON MAY 31, 2017
 1
           22.     On May 31 , 2017, FWS Wildlife Inspector Cory Kawabata seized a package
 2
     at the International Mail Facility in Torrance, California. The package was sent from
 3
     Ashley Tam in Hong Kong to Wahib Jose CUPIDO Aquamartj at 9465 Customshouse
 4
     Place, Suite B San Diego, California 92154. The contents of the package were listed as
 5
     "Aquarium decoration 2 pcs" and the value was listed as $30.00. The package contained
 6
     120 live shrimp. The package contained a commercial quantity of shrimp which was not
 7
     declared to the FWS.     Wildlife Inspector Kawabata called the phone number on the
 8
     declaration form and spoke with Wahib Cherit, who said he owned a warehouse in San
 9

10
     Diego where CUPIDO rented a space.         He said CUPIDO imports fish and aquarium

11
     supplies. Cherit said CUPIDO lived in Tijuana, Mexico and drove to San Diego when

12
     shipments arrived at the San Diego warehouse.

13
           23. On June 1, 2017, FWS Wildlife Inspector Rene Galindo conducted a compliance

14
     interview in Spanish with CUPIDO via telephone. During the interview, CUPIDO advised

15
     that he owned a business in Tijuana and only imported dry goods to Mexico for his store.

16
     CUPIDO also stated he buys hard coral from a supplier in New York for personal use.

17
     Wildlife Inspector Galindo explained the FWS regulations pertaining to imports and

18   exports. He explained that hard corals are protected and are required to be declared to the

19   FWS upon export. He also told CUPIDO that he must have a CITES permit to export coral

20   to Mexico whether it be for personal or commercial use. Wildlife Inspector Kawabata found

21   no record in the FWS database of any live exports to Mexico for CUPIDO or his business

22   Aquamartj .

23         PAYPAL RECORDS

24         24.     On June 7, 2019, I performed an analysis of CUPIDO's PayPal records,

25   searching for payments made by CUPIDO to businesses which sell coral and marine tropical

26   fish. CUPIDO made two payments to AquaSD using PayPal in 2016, 11 payments in 2017,

27   and one payment on February 28, 2019. There were also two payments made to VW Reefs

28   in 2016. The email CUPIDO used in these transactions is aquamartj@gmail.com.

                                                 7
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.12 Page 12 of 17



           25. PayPal records also show that CUPIDO made payments to AquaSD, Cali Kid
 1
     Corals, Coral Mafia, Pirates Reef Corals, and Sea Side Aquatics. The transactions with
 2
     these businesses occurred from April 2016 through February 2019.
 3
           RECENT PURCHASE FROM AQUA SD
 4
           26. On June 25, 2019, Ramon Wu advised (through his attorney) that CUPIDO had
 5
     purchased coral at AquaSD that day. On June 26, 2019, a CBP officer confirmed that
 6
     CUPIDO's vehicle (Mexican plate AP 20-477) entered the United States from Mexico at
 7
     12:37 PM PST and left the United States at 3:53 PM PST on June 25, 2019.      On June 28,
 8
     2019, I received a copy of a sales invoice (through William Chang' s attorney). The invoice
 9

10
     lists the sale of 17 pieces of coral on June 26, 2019, total value $2,500 from AquaSD to

11
     CUPIDO. The invoice reflected the purchase of sixteen specimens of the following species

12
     which are listed under Appendix II of CITES: Euphyllia, Micromussa, Alveoporo, and

13
     Lobophyllia.

14
           PURCHASES FROM OTHER VENDORS

15
           27. Based on the PayPal records and photographs found on CUPIDO'S Facebook

16
     account, other vendors from whom CUPIDO purchased coral were identified, and their

17
     records of transactions with CUPIDO were obtained. Jason Fox of Jason Fox Signature

18   Corals provided screenshots of Facebook Messenger conversations he had with CUPIDO

19   on the phone, related to orders of coral.       Fox provided screenshots of his phone

20   conversations on Facebook messenger on March 17, 2017; May 27, 2017; June 19, 2017;

21   November 26, 2017; April 17, 2018; August 25, 2018; June 15, 2019; and July 21, 2019.

22   In the conversation of April 17, 2108, it is clear that CUPIDO is using his phone to

23   communicate because he sent a photo to Jason Fox of the line at the border, indicating that

24   he was in line to cross. In the conversation of June 15, 2019, CUPIDO was also using his

25   phone, as he noted he was packing shipments and sent Fox a photo of the packing activity.

26         28. Records received from Cali Kid Corals also included screenshots of numerous

27   Facebook Messenger conversations with CUPIDO, discussing the purchase of coral,

28   ranging in date from September 18, 2016, through July 25, 2019.

     AFFIDAVIT IN SUPPORT OF APPLICATION         8
     FOR SEARCH WARRANT
      Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.13 Page 13 of 17



           29. On September 9, 2019, I received an email from Reinaldo Riveron, owner of
 1
     Pirates Reef Corals, which contained pictures of screenshots of Riveron's cell phone
 2
     showing text messages between CUPIDO and Riveron on September 17, 2018, September
 3
     18, 2018, and January 5, 2019. In the messages, CUPIDO asked Riveron ifhe had certain
 4
     species of coral available for purchase.
 5
           GMAIL ACCOUNT
 6
           30. On July 2, 2019, I obtained a search warrant for CUPIDO's Gmail email account
 7
     and received results of that warrant from Google Inc. on July 31, 2019. In August and
 8
     September 2019, I reviewed the contents received from Google and found email
 9

10
     correspondence between CUPIDO and multiple businesses in San Diego and Los Angeles

11
     where CUPIDO purchased fish and coral. I also found emails from clients requesting

12
     various species of fish and coral, some of which appear to live in Mexico.

13         INTERVIEW

14
           31. On September 10, 2019, I interviewed CUPIDO at the San Diego NOAA OLE

15
     office. During the interview CUPIDO said he is the owner of Aquamartj which is located

16
     in Tijuana, Mexico. He advised that he started the business around 2013, after years of

17   buying corals and fish as a hobby for his tanks at his house. In 2018, he moved his

18   business to a more professional location in Tijuana. CUPIDO said he purchased fish from

19   Coast Tropicals and Poseidon Aquatics in Los Angeles and provided them his Mexican

20   business license to obtain wholesale prices. Initially he bought only fish from these

21   stores, which shipped product to a warehouse in San Diego where he rented a space.

22      32. CUPIDO said he went to a SAGARPA (wildlife agency) office in Mexico. The

23   official there told him there are two types of importations to Mexico: small ones which are

24   worth less than $1,000 and large ones which are worth more than $1,000. For small

25   shipments, he understood he is only required to present Mexican Customs with a receipt.

26   If the value is over $1,000, he believed he needed to provide a commercial invoice when

27   importing product. He said he bought fish and coral from different wholesalers in the Los
28   Angeles area and took them to Mexico. CUPIDO said Mexico requires an invoice for

     AFFIDAVIT IN SUPPORT OF APPLICATION          9
     FOR SEARCH WARRANT
         Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.14 Page 14 of 17



        large quantities of coral imports but for small amounts he only needs to have a receipt. He
    1
        said he tries to export product valued at less than $350 at a time from the U.S. when he
    2
        buys products for personal use. I asked what the largest value of coral and fish he
    3
        exported at time to Mexico and CUPIDO said one time (in 2017) he exported $3,000
    4
        worth of coral to Mexico. CUPIDO said he picked up product in the U.S. and took it to
    5
        Mexico about once every other week.
    6
           33. CUPIDO said all his customers were in Mexico and he had none in the U.S. He
    7
        said about 20% of his business involved coral sales. FWS Special Agent Glenn Yeck
    8

    9
        showed CUPIDO the FWS seizure documents and a letter written to CUPDIO from the

10
        FWS dated June 16, 2017, regarding a seizure of live shrimp. The product was addressed

11
        to Wahib Jose CUPIDO Aquamartj at 9465 Customhouse Plaza, Suite Bin San Diego,

12
        CA. CUPIDO said he was the middle man for this shipment. He stated that he told his

13
        friend Alejandro (LNU) that he could use CUPIDO's Customhouse Plaza address to

14
        receive products. According to CUPIDO, Alejandro was subleasing from CUPIDO and

15
        wrote CUPIDO's name on the package. CUPIDO did not allow Alejandro to use his

16      address after the shrimp were seized.

17         34. SA Yeck showed CUPIDO notes taken by a FWS inspector during a phone

18      interview (in Spanish) with CUPIDO which took place on May 31, 2017. CUPIDO said

19      he remembered having a phone interview with a FWS inspector named Galindo. SA Yeck

20      read the inspector's notes which stated that the FWS requirements for a FWS

21      Import/Export license and declaring coral and live fish exports which were imported to or

22      exported from the U.S. were explained to CUPIDO. SA Yeck showed CUPIDO the FWS

23      abandonment form (for the shrimp) which contained CUPDIO's signature at the bottom.

24      CUPIDO said he had a friend translate the FWS abandonment form in English for

25      CUPIDO and CUPIDO signed the form. SA Yeck asked why he did not obtain a FWS
26      Import/Export license. CUPIDO said that since he owned a business in Mexico he did not
27      think he needed a license in the U.S. CUPIDO said he tried to get a U.S. tax ID number
2   s but was unable to since he is not a U.S. citizen. CUPIDO said he was told by someone at

        AFFIDAVIT IN SUPPORT OF APPLICATION         10
        FOR SEARCH WARRANT
         Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.15 Page 15 of 17



        Coast Tropical to obtain a U.S. address so they could ship product to his U.S. address.
    1
        CUPIDO said that his why he started using the R&I Logistics warehouse.
    2
              INDICTMENT
    3
              3 5. On October 17, 2019, CUPIDO was indicted on ten counts of Smuggling Goods
    4
        from the United States, in violation of 18 U.S.C. § 554, and an arrest warrant was issued.
    5
        On October 21, 2019, CUPIDO attempted to enter the U.S. at the Otay Mesa Port of
    6
        Entry. I responded to the port and arrested CUPIDO. CUPIDO was in possession of the
    7

    8
        subject phone, a black Samsung model Sl0, IMEI# 355326/10/003270/5 and serial

    9
        number R28Ml35R47D. I seized the subject phone and logged it into evidence.

10
              USE OF CELL PHONES

11
              36. Based on my training and expenence, and conversations with other law

12
        enforcement agents, I know that commercial dealers in marine species post images of their

13
        products on the internet and send images and messages via email, Facebook Messenger,

14
        WhatsApp, and other social media platforms to potential customers to facilitate sales, which

15
        are found on cell phones. In particular, with respect to international sales, I know that

16      business is conducted via electronic mail and cell phones, including transmission of

17      invoices and records of payment and shipping records, in order to facilitate the international

18      transactions. I know that in other investigations I have seen shipping records, receipts,

19      financial records, and documents sent via email, text messages and apps found on cell

20      phones. I also know that such businesses contact regulatory agencies (federal, state, local

21      and foreign) via email and cell phone, seeking and providing information and

22      documentation. Such businesses are also known to send and receive via email on links

23      accessed via cell phones to informational sites on the internet relevant to their business. In
24      this case, Cupido is specifically known to have used his phone to communicate with his
25      suppliers in the United States, as they provided screenshots of the communications, some
26      of which contained photos of the immediate activity that was being discussed during the
27      communications, such as packaging and border crossing, while others included photos of
2   s express mailing service labels.

        AFFIDAVIT IN SUPPORT OF APPLICATION          11
        FOR SEARCH WARRANT
       Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.16 Page 16 of 17



                                       Cellular Telephone
 1
         37.   It is not possible to determine, merely by knowing the cellular telephone's make,
 2
     model and serial number, the nature and types of services to which the device is subscribed
 3
     and the nature of the data stored on the device. Cellular devices today can be simple cellular
 4
     telephones and text message devices, can include cameras, can serve as personal digital
 5
     assistants and have functions such as calendars and full address books and can be mini-
 6
     computers allowing for electronic mail services, web services and rudimentary word
 7
     processing. An increasing number of cellular service providers now allow their subscribers
 8

 9
     to access their device over the internet and remotely destroy all of the data contained on the

10
     device. For that reason, the device may only be powered in a secure environment or, if

11
     possible, started in "flight mode," which disables access to the network. Unlike typical

12
     computers, many cellular telephones do not have hard drives or hard drive equivalents and

13
     store information in volatile memory within the device or in memory cards inserted into the

14
     device. Current technology provides some solutions for acquiring some of the data stored

15   in some cellular telephone models using forensic hardware and software. Even if some of

16   the stored information on the device may be acquired forensically, not all of the data subject

17   to seizure may be so acquired. For devices that are not subject to forensic data acquisition

18   or that have potentially relevant data stored that is not subject to such acquisition, the

19   examiner must inspect the device manually and record the process and the results using

20   digital photography. This process is time, labor intensive, and may take weeks or longer.

21      38.    Following the issuance of this warrant, I will collect the subject cellular telephone

22   and subject it to analysis. All forensic analysis of the data contained within the telephone

23   and its memory cards will employ search protocols directed exclusively to the identification

24   and extraction of data within the scope of this warrant.
25      39.     Based on the foregoing, identifying and extracting data for a cellular telephone
26   subject to seizure pursuant to this warrant may require a range of data analysis techniques,
27   including manual review, and, consequently, may take weeks or months. The personnel
28   conducting the identification and extraction of data will complete the analysis within ninety

     AFFIDAVIT IN SUPPORT OF APPLICATION           12
     FOR SEARCH WARRANT
      Case 3:19-mj-04906-AHG Document 1 Filed 11/05/19 PageID.17 Page 17 of 17



     (90) days, absent further application to this court, and the cellular phone will be returned to
 1
     its owner.
 2
                                             CONCLUSION
 3
           40.    Based on the foregoing, there is probable cause to believe the items identified
 4
     in Attachment B constitute evidence of violations of 18 U.S.C. §554 (Exportation Contrary
 5
     to Law); 16 U.S.C. §§ 1538(e) and 1540(d)(l) (knowing exportation of fish and wildlife
 6

 7
     without possessing the required export permit); 16 U.S.C. §§ 1538(c)(l) and 1540(b)(l)

 8
     (knowing violation of regulations implementing the Convention on International Trade in

 9
     Endangered Species), related to illegal export of fish and wildlife, and will be found on the

10
     subject phone, as described in Attachment A, during the time period described in

11
     Attachment B.

12

13

14
                                             Michelle Zetwo
15                                           Special Agent
16                                           National Oceanic and Atmospheric Administration
                                             Office of Law Enforcement
17

18

19   Subscribed and sworn to before me this    5ft, day ofNovember, 2019.
20

21

22

23                                           HONORABLE ALLISON H. GODDARD
                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

     AFFIDAVIT IN SUPPORT OF APPLICATION           13
     FOR SEARCH WARRANT
